      Case 2:20-cv-01999-JAM-AC Document 6 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARTIN ANTHONY CICALLA, JR,                       No. 2:20-cv-01999 JAM AC PS
11                       Plaintiffs,
12           v.                                         FINDINGS AND RECOMMENDATIONS
13    DONNA ROGERS and THE ESTATE OF
      LEON ROGERS,
14
                         Defendants.
15

16

17          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On October 8, 2020,

19   the court issued new civil case documents instructing plaintiff to serve the defendants within 90

20   days pursuant to Fed. R. Civ. P. 4(m). ECF No. 3. Plaintiff did not timely file a proof of service.

21   Concerned that plaintiff had abandoned this case, on January 8, 2021 the court issued an order to

22   show cause by January 14, 2021 why this action should not be dismissed for failure to prosecute.

23   ECF No. 4. Plaintiff was cautioned that failure respond could lead to a recommendation that the

24   action be dismissed. Plaintiff did not respond. Plaintiff has not responded to the court’s orders,

25   has not filed proofs of service, and has not taken any action to prosecute this case.

26          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

27   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

28   Civ. P. 41(b); Local Rule 110.
                                                        1
      Case 2:20-cv-01999-JAM-AC Document 6 Filed 01/22/21 Page 2 of 2


 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 3   (21) days after being served with these findings and recommendations, plaintiff may file written
 4   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 5   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 6   objections within the specified time may waive the right to appeal the District Court’s order.
 7   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   DATED: January 21, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
